Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Whitemiller (US 7,340,836) teaches a hand tool including housing portions (35, 37) defining an internal cavity (fin. 3), a blade (131) is pivotably mounted about a post (137) between a retracted position (fig. 6) and an extended position (fig. 7), the blade defining detents (181, 183), a thumb slide (107) coupled to the housing, and a cam group (133) including a cam body (151) and a biasing torsion spring (153) wherein the torsion spring is mounted over a post (157) wherein one leg (171) bearing against the cam body and the other leg (173) bearing against a buttress (175) at the housing portions.  However, none of the cited prior art, singly or in combination, fairly teach or suggest a folding knife including the locking spring including the contiguous body extending from the first end, to the second end wherein the first end interfaces with the recess of the blade and the second end being rigidly coupled to the handle as claimed in claims 1, 8, and 15 wherein the locking spring interfaces against the sliding lock as claimed in claims 1 and 8 and the second end defining a V-shape as claimed in claim 15 in combination with other limitations set forth in claims 1, 8, and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724